

113 HR 3686 IH: School Nutrition Fairness Act
U.S. House of Representatives
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3686IN THE HOUSE OF REPRESENTATIVESDecember 10, 2013Mr. Rodney Davis of Illinois (for himself, Mr. Joyce, and Mr. Graves of Missouri) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require official White House meals and meals served at White House or Department of Agriculture cafeterias to be in compliance with the nutrition requirements for the school breakfast program and the school lunch program.1.Short titleThis Act may be cited as the School Nutrition Fairness Act.2.Nutrition requirements(a)In generalNotwithstanding any other provision of law, each official meal served at the White House, and each meal served at a cafeteria located at the White House or at the Department of Agriculture shall be in compliance with the nutrition requirements for school meals under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).(b)DefinitionFor purposes of this Act, the phrase official meal means a lunch or dinner served at an official White House function and funded by annual appropriation Acts.